COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  EMO TRANS, INC.,                                §              No. 08-20-00200-CV

                                Appellant,        §                 Appeal from the

  v.                                              §               41st District Court

  INMOBILIARIA AXIAL, S.A. de C.V.,               §            of El Paso County, Texas

                                Appellee.         §              (TC# 2019DCV3980)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause to the trial

court for severance and dismissal of the claims against Appellant. We further order that Appellant

recover from Appellee all costs of this appeal, for which let execution issue. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF OCTOBER, 2022.



                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.